DISMISS; Opinion Filed July 15, 2013.




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00730-CV

             IN RE ARTY LOGISTICS & TRANSPORTATION, LLC, Relator

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-08112

                               MEMORANDUM OPINION
                         Before Justices Moseley, Francis, and Fillmore
                                  Opinion by Justice Moseley
       Relator filed this mandamus proceeding after the trial court ordered it to produce certain

portions of its insurer’s claim file. On July 10, 2013, the parties notified the Court that they had

settled the underlying lawsuit and filed a motion to dismiss this original proceeding. We

GRANT the motion and DISMISS relator’s petition for writ of mandamus.




                                                    /Jim Moseley/
                                                    JIM MOSELEY
                                                    JUSTICE



130730F.P05